Exhibit 10.1

 



BINDING AGREEMENT

 

 

Immune Pharmaceuticals Inc. ("Immune") and Novel Pain Therapeutics, LLC (“NPT”
and, together with Immune, the “Parties”) entered into an option agreement on
May 15, 2016 followed by an amendment on July 15, 2016 regarding the development
and commercialization of Amiket. The parties now agree that NPT or its designees
shall purchase up to $20,000,000 of the capital stock of Maxim Pharmaceuticals,
Inc. (“Maxim”), a wholly owned subsidiary of Immune formed to own Immune’s
AmiKet™ and other pain and neurology products, subject to the terms and
conditions of this Agreement.

 

Each Party has determined that it is in its best interests to execute and be
bound by this agreement of terms (the "Agreement"). Accordingly, the Parties are
executing this Agreement as of the date set forth on the signature page hereto
(the "Effective Date") intending to be legally bound by the terms set forth
herein and to create legally enforceable obligations and rights as set forth
herein. Immediately following the execution of this Agreement, the Parties will
negotiate in good faith the terms of a definitive agreement regarding the
transaction (a "Definitive Agreement") described in, and incorporating the terms
set forth in, this Agreement and containing such other provisions that are usual
and customary in security purchase agreements, which Definitive Agreement, when
executed by the Parties will supersede and replace in its entirety this
Agreement; provided that, this Agreement shall continue to be binding on the
Parties in the event that the Parties do not execute such Definitive Agreement.

 

Transaction Overview   NPT or its designees shall purchase securities of Maxim
for an aggregate purchase price of up to $20,000,000, subject to the terms and
conditions hereof, as follows:       Funding Schedule  

NPT or its designees shall purchase $5,000,000 of Maxim securities within 30
days of the execution of this Agreement at a pre-money valuation of $15,000,000
and an additional of up to $15,000,000 of Maxim securities in multiple tranches
at pre-agreed prices within 360 days of the execution of this Agreement, in each
case subject to (a) NPT or its designees, Immune and Maxim theretofore entering
into a mutually satisfactory Definitive Agreement and the satisfaction of any
conditions set forth therein, and (b) Immune and NPT’s or its designees’
satisfaction with the Maxim’s board’s selection of a Chief Executive Officer and
the terms of his or her appointment, and (c) (i) the transfer from Immune to
Maxim of all of Immune’s right, title and interest in and to Immune’s AmiKet and
Amiket Nano products and (ii) the transfer from Maxim to Immune of all of
Maxim’s rights, title and interest in and to Maxim’s Azixa, Crilobulin and
Ceplene products.

      Board Rights   Maxim’s board of directors shall consist of five
directors.  Upon consummation of the $5,000,000 investment, holders of a
majority of the $5,000,000 of purchased Maxim securities (the “Required
Majority”) shall have the right to appoint one board member (the “NPT Member”).
     

 



 

 

 

Chief Executive Officer   The board of directors of Maxim shall appoint a Chief
Executive Officer, within 30 days of the execution of this agreement. The CEO
shall also be one of the five board members.  He or she shall not be the NPT
Member. Maxim’s board may not appoint a Chief Executive Officer without the
consent of the Required Majority.       Further Assurances  

Each party hereto shall use commercially reasonable efforts to take, or cause to
be taken, all appropriate action and all things reasonably necessary to
consummate and make effective the transactions contemplated by this Agreement.
In case at any time after the date of this Binding Agreement any further action
is necessary to carry out the purpose of this Binding Agreement, the Parties
will take or cause to be taken all such necessary or appropriate actions and
shall bear their own cost of any such actions.

 

This agreement is transferable to designees with express consent of Immune
Pharmaceuticals and NPT.

      Governing Law; \Enforcement   This letter agreement shall be governed by
the laws of the State of New York. Any dispute or controversy arising under or
related in any way to this letter agreement shall be adjudicated by a court of
competent jurisdiction located in the State of New York. Each party recognizes
that the rights contained herein and the benefits arising therefrom are unique
and damages cannot provide an adequate remedy in the event of a breach of this
letter agreement.

 

 

 

 

[signature page follows immediately]

 



 

 

 

AGREED to as of September 15, 2016

 



Immune Pharmaceuticals Inc.       By: /s/ Daniel G. Teper    Name: Daniel G.
Teper    Title: CEO               Novel Pain Therapeutics, LLC       By: /s/
Mark Fawer   Name: Mark Fawer   Title: Managing Member  



 

[Signature-page to Binding Agreement]

 



 

 

